Case: 11-60109       Document: 00511634264         Page: 1     Date Filed: 10/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 17, 2011
                                     No. 11-60109
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




QIANGGUI HUANG,

                                                  Petitioner,

versus

ERIC H. HOLDER, JR., U. S. Attorney General,

                                                  Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                 No. A 089 480 603




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Qianggui Huang, a citizen of the People’s Republic of China (“PRC”), peti-
tions for review of the decision of the Board of Immigration Appeals (“BIA”)

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60109    Document: 00511634264      Page: 2   Date Filed: 10/17/2011

                                  No. 11-60109

affirming the decision of the immigration judge (“IJ”) to deny his application for
asylum and withholding of removal. Huang contended that he had been perse-
cuted because of his actual and perceived political opinions. Because he has not
challenged the BIA’s conclusion that he was not entitled to relief under the Con-
vention Against Torture, any such claims are abandoned. See Soadjede v. Ash-
croft, 324 F.3d 830, 833 (5th Cir. 2003).
      Huang complains that the IJ’s determination that his testimony was par-
tially incredible is unsupported by the record. Huang notes that the BIA did not
adopt the IJ’s adverse credibility finding. We do not address the credibility issue
because, even accepting Huang’s allegations as true, he has not met his burden
of proof. See Ozdemir v. INS, 46 F.3d 6, 8 (5th Cir. 1994). In addition, he asserts
that the IJ and BIA denied him due process by rejecting his unsworn statements
from his father and others who witnessed events happening to him in the PRC.
The agency did not reject the statements but instead granted them limited
weight. See 8 U.S.C. §§ 1158(b)(1)(B)(ii), 1231 (b)(3)(C).
      The BIA determined that Huang’s request for asylum was untimely
because it was not filed within one year of his arrival in the United States.
8 U.S.C. § 1158(a)(2)(B). Huang asserts that he has alleged a change in his cir-
cumstances excusing the untimely filing, based on his father’s confrontation with
PRC officials in May 2010 after Huang’s attorney had sought confirmation of his
client’s claims from the PRC military and the local government. Section 1158-
(a)(3) provides that no court shall have jurisdiction to review the BIA’s determin-
ation regarding exceptions to the timeliness of an asylum application.
      Notwithstanding any jurisdictional restrictions, we are not precluded from
reviewing claims raising constitutional or purely legal questions. See 8 U.S.C.
§ 1252(a)(2)(D); Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). The deter-
mination whether extraordinary circumstances or a change in circumstances jus-
tified the untimely filing of an asylum ordinarily is a question of fact. See Zhu,
493 F.3d at 595-96 & n.31; Nakimbugwe v. Gonzales, 475 F.3d 285, 284 & n.1

                                        2
   Case: 11-60109   Document: 00511634264      Page: 3   Date Filed: 10/17/2011

                                  No. 11-60109

(5th Cir. 2001). Huang attempts to raise a legal argument by asserting that the
BIA misapplied the rules by failing to consider whether the May 2010 incident
constituted a change in his personal circumstances under 8 C.F.R. § 1208.4(a)(4)-
(i)(B). Because he failed to raise that claim before the BIA, however, it is unex-
hausted, so we lack jurisdiction to review it. See Omari v. Holder, 562 F.3d 314,
318-19 (5th Cir. 2009).
      In regard to withholding of removal, we generally review only the BIA’s
decision, although we will consider the IJ’s underlying opinion to the extent it
influenced the BIA. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). We
review the BIA’s legal findings de novo and its findings of fact for substantial
evidence. Zhu, 493 F.3d at 594. Under that standard, we will not reverse unless
we decide “not only that the evidence supports a contrary conclusion, but also
that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
2006) (internal quotation marks and citation omitted).
      An applicant for withholding of removal must establish that it is “more
likely than not” that his life or freedom would be threatened by persecution on
account of his race, religion, nationality, membership in a particular social
group, or political opinion. 8 C.F.R. § 1208.16(b); Roy v. Ashcroft, 389 F.3d 132,
138 (5th Cir. 2004) (internal quotation marks omitted). Even if we consider
Huang’s testimony as fully credible and give full weight to his documentary evi-
dence, that evidence does not compel a finding that he will more likely than not
be persecuted based on his political opinion if he returns to the PRC. See Chen,
470 F.3d at 1134; Roy, 389 F.3d at 138. Accordingly, the BIA did not err in
affirming the IJ’s denial of relief. See Roy, 389 F.3d at 138.
      The petition for review is DENIED.




                                        3